Weltner, Justice.
The Board of Commissioners of Roads and Revenues of Madison County was created in its present form by an act of the General Assembly in 1965 (Ga. Laws 1965, p. 2667 et seq.). Section 13 of this Act (p. 2672) enumerates in detail matters over which the board has exclusive jurisdiction, and concludes: “The enumeration of powers and duties hereinbefore made shall not be construed as a limitation of the powers of the board to such powers expressly enumerated. The board is hereby expressly given complete power, authority, and control relative to county matters in Madison County.” (Emphasis supplied.)
In March of 1986 a dispute arose within the county commission of Madison County. From testimony, it appears that since sometime in the late 1970’s premiums for group health and life insurance covering the clerk of the superior court, judge of the probate court, sheriff, tax commissioners, and some county commissioners had been paid from county funds. No one was able to find a resolution authorizing these payments, but all agreed they had been made. At a meeting of the commissioners on March 16, 1986, the chairman expressed the opinion that it was unlawful for county funds to be used to pay premiums on group life and health insurance for certain elected county officials. The two remaining members disagreed, and passed a resolution under the terms of which county funds would be used to pay premiums on the group insurance covering (1) the clerk of the superior court, (2) judge of the probate court, (3) sheriff, and (4) tax commissioner. The chairman refused to make payments of premiums for the four elected county officials. The remaining commissioners filed this mandamus action to compel payment.1 The trial court denied re*498lief.
Art. IX, Sec. I, Par. Ill of the Constitution of Georgia provides in part as follows: “Minimum compensation for said county officers [clerk of the superior court, judge of the probate court, sheriff, and tax commissioner] may be established by the General Assembly by general law. Such minimum compensation may be supplemented by local law or, if such authority is delegated by local law, by action of the county governing authority.”
We hold that the 1965 Act of the General Assembly constitutes a legislative delegation to the county commission of the power to supplement the minimum compensation of the four elected county officials by paying from county funds premiums on group health and life insurance. Hollowell v. Jove, 247 Ga. 678, 681 (279 SE2d 430) (1981).

Judgment reversed.


All the Justices concur, except Clarke, P. J., and Gregory, J., who dissent.


 It is our understanding that these payments did not include premiums paid on hehalf *498of the county commissioners. The two commissioners who brought this action testified that neither wanted the coverage, and did not want the county to make any payments on their behalf. The chairman voted against the resolution.